Citation Nr: 1213243	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability due to the service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2010 a Travel Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The Board remanded the claim in July 2010 for additional development.  That development has been completed and the case was returned to the Board.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record indicating he is unemployable due to his severe PTSD.  Accordingly, TDIU is reasonably raised and will be considered part of the Veteran's claim for an increased rating.


FINDINGS OF FACT

1.  During the entire period of time covered by this claim, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as:  family relationships, thinking, and mood; due to such symptoms as impaired insight, chronic irritability, fair judgment, anxiety, depression, anger, occasional passive suicidal thoughts, and nightmares with sleep disruption.  The assigned GAF scores were predominately 45 to 55.  

2.  At no point in time that is covered by this claim has the Veteran's PTSD been manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not greater for PTSD have been met for the entire period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a disability rating in excess of 50 percent for his service-connected PTSD.  

By way of history, it is noted that in a rating decision of July 2005, the RO continued the 30 percent evaluation for PTSD.  The Veteran filed a notice of disagreement and the RO issued a statement of the case in May 2006.  In August 2006, the RO informed the Veteran that a substantive appeal had not been filed and therefore no further action could be taken on the appeal.  Appellate rights were provided to the Veteran.  The Veteran then filed a claim for an increased rating in September 2006.  In a rating decision dated in January 2007, the RO considered evidence including VA medical records dating from January 25, 2005, to September 1, 2006, and increased the disability rating to 50 percent effective September 27, 2006.  Thereafter, in July 2007, the Veteran filed a new claim for an increased rating and VA medical evidence was received that addressed the Veteran's PTSD.  In light of the receipt of VA medical records, which included GAF scores and symptoms reported by the Veteran, new and material evidence was received within one year of the January 2007 decision, therefore, the claim remains pending and the entire period of time covered by the September 2006 claim is for consideration.  See 38 C.F.R. § 3.156(b) (2011); see also Muehl v. West, 13 Vet. App. 159 (1999).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body. 

VA medical records dated in September 2006 and February 2007 indicated the Veteran was diagnosed with chronic, severe PTSD and was assigned a GAF score of 45.  Since these VA records were in existence before the expiration of the appeal period and as they show the severity of the Veteran's service-connected PTSD, and presuming the credibility of the evidence, the evidence is new and material and the January 2007 rating decision is not considered final.  See Bell.  The Board has considered whether the Veteran would be prejudiced by the Board considering the claim as dating back to the claim filed in September 2006 and finds that he would not.  As indicated above, the RO notified the Veteran that medical records dating from January 2005 were considered in adjudicating his claim.  Moreover, the Veteran was informed by way of a September 2007 letter from the RO of the types of information and evidence that he could submit to show that a higher rating was warranted.  Following the September 2007 letter, the Veteran authorized release of Vet Center medical records dating back to 2006, which were considered in the November 2007 rating decision.  In sum, the Veteran has been given adequate notice of the evidence considered in adjudicating his claim.  Accordingly, the Board finds that the Veteran is not prejudiced by the Board considering his claim as one pertaining to the propriety of an increased rating dating back to the filing of his claim in September 2006.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings in excess of 70 percent are not warranted in this case as the evidence does not show that a higher rating is warranted at any point in time covered by this appeal.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 are indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 range indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The highest rating of 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.  Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VA treatment records dated in July 2005 show that the Veteran was overall isolated and avoided most anyone other than family.  He also had intrusive thoughts and severe difficulty with sleep.  His mood was neutral to dysthymic with an anxious affect.  He had no active suicidal or homicidal ideations but did have ideations in the past.  The assessment was PTSD and a GAF of 50 was assigned which the examiner indicated was serious impairment socially and occupationally because of hypervigilance, anxiety and fear of losing control.  In October 2005, his mood remained dysthymic with a tense and sad affect.  He did not have homicidal ideation but did have passive suicidal ideations, with no active plans or intent.  His GAF again was 50.  In February 2006, it was noted that he was chronically suicidal since his stroke and resurfacing of PTSD, but he had not come forth with this for fear of "being locked up."  His mood was again dysthymic with a sad affect.  In June 2006, it was noted that he remained socially isolated.  Mental status examination revealed that he was alert and oriented to all spheres, speech was dysarthric due to a cerebrovascular accident, and his thought processes were normal.  Mood was dysthymic with a restricted/restrained affect.  There was no active suicidal or homicidal ideation although he did have passive suicidal ideations.  He had good insight and judgment.  On September 18, 2006, he reported that his religious beliefs prevented him from committing suicide or even acting out towards others.  He was socially isolated and avoidant for fear of losing control and letting others know about his condition.  He reported that he felt guilty about not being able to relate to others.  Speech was dysarthric but with normal thought processes and thought content was relevant.  He was overall alert and oriented to all spheres.  Mood was dysthymic with a constricted to blunted affect.  Insight and judgment were good.  Chronic, severe PTSD with a GAF of 45, representing severe occupational and social impairment was diagnosed.    

Vet Center records received in November 2006 show that the Veteran had extreme difficulty talking about Vietnam.  He displayed symptoms such as slurred speech, a dull and flat affect, psychomotor retardation, poor self esteem, intrusive thoughts with negative content, expectation of a gloom and doom future, and nightmares.  He was also irritable and detached with poor concentration.  The Veteran participated in a PTSD combat Veterans group.  

In November 2006 the Veteran was accorded a compensation and pension (C&P) PTSD examination.  During the examination the Veteran reported experiencing intermittent depression but denied experiencing anhedonia.  There were no signs or symptoms of mania.  The Veteran reported that he has been married for approximately 33 years and sometimes his wife complains that he is distant.  He reported that he has two children and is close to them.  He denied having any friends.  He had no history of suicide attempts, violence or assaultiveness.  A psychiatric examination revealed his appearance was clean and he was neatly groomed, appropriately and casually dressed.  Psychomotor activity was unremarkable and his speech was unremarkable, spontaneous, clear, and coherent.  While his attitude was cooperative, friendly, and attentive, his affect was constricted.  He was oriented times three and thought process and content was unremarkable.  He denied having delusions.  Regarding insight, he partially understood that he had a problem.  He denied sleep impairment, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, and homicidal thoughts.  The Veteran did report passive thoughts of suicide in the past but denied intent, plan, or current thoughts.  The examiner noted that the Veteran was not a current imminent risk.  He had good impulse control and denied episodes of violence.  He was able to maintain minimum personal hygiene.  Remote and immediate memory were normal, but recent memory was mildly impaired.   

PTSD symptoms included recurrent, distressing dreams; intense psychological distress; efforts to avoid thoughts, feelings, or conversations; feelings of detachment or estrangement; restricted range of affect; sense of foreshortened future; irritability or outbursts of anger; difficulty concentrating; and hypervigilance.  The examiner described the symptoms as chronic.  The Veteran reported that he was not employed and has not worked since he suffered from a stroke in 1986.  He denied that his unemployment was due to the mental disorder's effects.  The diagnosis was PTSD and the GAF score was 55.  The examiner opined that there was not total occupational and social impairment but the PTSD did result in deficiencies in thinking, family relations, and mood.  The examiner explained that the Veteran was distant from his wife and had no current friendships and that he had intermittent depression.  

A VA medical record dated in February 2007 shows that his thought processes were coherent with no delusions or perceptual disturbances.  He was on double antidepressants to help cope with many ongoing related symptoms.  He displayed good insight and judgment.  His mood was dysthymic with a frustrated/tense affect.  He denied active suicidal ideation or homicidal ideation.  His GAF score was 45.  See February 2007 VA medical record.  In June 2007, it was noted that the Veteran remained on double antidepressants to help with his symptoms.  He continued to be bombarded by triggers including the Iraq war.  He had adequate cognition for conversation, baseline speech, normal thought processes without delusions or perceptual disturbances.  Mood was dysthymic to neutral range.  He had good insight and judgment and no active suicidal or homicidal ideation.  The examiner opined that the Veteran could not be gainfully employed due to his service-related disability.  In September 2007, he still was taking double antidepressants.  

In October 2007 the Veteran was accorded another C&P PTSD examination.  During the examination the Veteran reported experiencing depression three to four days in the last week but denied experiencing anhedonia.  There were no signs or symptoms of mania.  He described his relationship with his wife in positive terms and reported a close relationship with his children.  He denied having any friends.  He had no history of suicide attempts, violence or assaultiveness.  His appearance was clean and neatly groomed; psychomotor activity was unremarkable; speech was spontaneous, coherent, and mumbled; his attitude was friendly and attentive; and his affect was constricted.  The Veteran reported that he felt irritable because he was concerned he was going to be late for his examination.  He was oriented times three with unremarkable thought process and thought content.  He denied having delusions.  Regarding judgment, he was able to understand the outcome of his behavior and regarding insight, he partially understood that he had a problem.  The Veteran denied having hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal thoughts, or homicidal thoughts.  His impulse control was fair and he denied episodes of violence.  There was no problem with activities of daily living.  Remote, recent and immediate memory were normal.  His PTSD symptoms included recurrent, distressing dreams; intense psychological distress; efforts to avoid thoughts, feelings, or conversations; feelings of detachment or estrangement; irritability or outbursts of anger, hypervigilance, exaggerated startle response, and nightmares.  The GAF score was 55.  The examiner indicated that the Veteran had some detachment from relationships and that there was some interference with social functioning.  He indicated that the Veteran was not totally impaired and that he did not have deficiencies in judgment, thinking, family relations, work, mood or school.  He did have reduced reliability and productivity due to detachment and hypervigilance which interfered with social functioning.   

The Social Security Administration (SSA) found the Veteran disabled with a primary diagnosis of cerebella infarction beginning in December 1986.  

A VA medical records of February 2008 indicated that PTSD was being managed with a higher dose of Sertraline plus Mirtazapine.  He was overall doing about the same as the last visit.  He continued to struggle with day to day symptoms of PTSD due to various triggers.  Speech and thought processes were baseline for the Veteran.  Mood was neutral and affect was congruent.  He had good insight and judgment was good.  In June 2008, it was noted that he still continued to take double anti depressants.  He was overall about the same as the last visit but he reported that his illness waxed and waned.  Sometimes he had no triggers and other times it was triggered by factors out of his control.  He felt that he could not maintain any form of gainful employment, with which the physician agreed, but wished he could.  Mood was depressed/dysthymic.  Affect was frustrated.  Insight and judgment were good.  The assessment was chronic, severe, PTSD, and a GAF of 45 was assigned.  The physician indicated that this represented serious social and occupational impairment and that he was definitely unemployable.  In September 2008, he continued to take double anti depressants but felt they only helped to keep his head above water.  Insight was adequate and judgment was good.  Affect was sad/frustrated and mood was depressed/dysthymic.  In January 2009, the Veteran reported that he had noticed a worsening of his symptoms when no triggers were present.  In May 2009, he was about the same.  PTSD with associated dysthymia was diagnosed.  In January 2010, the physician reported that the Veteran continued to be treated for his chronic, severe, PTSD.  He still struggled with the symptoms which had many triggers due to the war/terrorism.  The physician again reported that the Veteran was unemployable due to severe PTSD.  

During the February 2010 Board hearing, the Veteran testified that he experienced anxiety all the time that increased when remembering experiences in Vietnam.  He testified that he was nervous a lot and had panic attacks probably every day or once a week.  He further stated that he did not have any friends and preferred to be by himself because he did not like to be around people.  He stated that he had depression, nightmares, flashbacks, exaggerated startle response, memory loss and short term memory retention, and forgetting people's names, such as people he went to high school with and people he had just met.  He also lacked motivation.  He stated that he used to have constant thoughts of suicide but his treatment at the Vet Center has helped him so he no longer had plans for suicide.  While he testified that he had thoughts of hurting other people, he did not carry out those thoughts.  He also testified that he had obsessional rituals and heard voices during flashbacks and nightmares.  He stated that he used to have hobbies and interests but had lost interest.  He also reported that while a doctor had not told him his PTSD kept him from working, everybody knew he could not.  He also reported that he thought his PTSD might have been getting better but he found himself right back to where he started.  

In August 2010 the Veteran was accorded another C&P PTSD examination.  During the examination the Veteran reported having a moderate, depressed mood sometimes twice a day for a couple of hours.  He reported that his relationship with his wife was good and had close attachments to their two children and eight grandchildren.  He denied having friends.  His activities include fishing, watching football on TV, spending time with family, and reported that he recently went on a trip with his wife and daughter's family to watch his grandson play soccer.  He denied a history of suicide attempts and violence/asssaultiveness.  His appearance was clean and he was neatly groomed, appropriately and casually dressed.  Psychomotor activity was unremarkable and his speech was dysarthric.  His attitude was cooperative and attentive and his affect was normal.  He described his mood as nervous.  The examiner noted that his attention was intact and further noted the Veteran was oriented times three.  His thought process and content was unremarkable and he had no delusions.  Regarding judgment, he understood the outcome of behavior and regarding insight, he partially understood that he had a problem.  He denied hallucinations and reported that he only received five hours of sleep a night.  He did not exhibit inappropriate behavior and denied obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  He reported that he had passive thoughts of suicide in the past but not presently and denied attempts.  The extent of his impulse control was fair and he denied episodes of violence.  He was able to maintain a minimum personal hygiene and denied a problem with activities of daily living.  His remote, recent and immediate memory were normal.  

PTSD symptoms included recurrent, distressing dreams; efforts to avoid thoughts, feelings, or conversations; feelings of detachment or estrangement; restricted range of affect; sense of foreshortened future; difficulty falling or staying asleep, difficulty concentrating; chronic, moderate hypervigilance; chronic, mild exaggerated startle response; intrusive memories; chronic, mild nightmares; flashbacks; difficulty recalling important details from trauma; anhedonia; detachment; restricted range of affect; and irritability and anger.  The diagnoses were PTSD and depression.  The examiner indicated that the nightmares, hypervigilance and sense of foreshortened future are associated with PTSD while the poor sleep and social detachment could be due to either.  The GAF score was 55 and according to the examiner reflected moderate impairment in social functioning and there was no evidence of significant occupational impairment due to PTSD.  The examiner opined that there was not total impairment, or deficiencies in judgment, thinking, family relations, work, mood or school.  He found that there was reduced reliability and productivity due to symptoms of mild/moderate social detachment and mild hypervigilance.  

The Board finds that after resolving all doubt in the Veteran's favor, the assignment of a 70 percent evaluation for the entire period of time covered by this claim, is warranted.  VA medical records include reports of irritability, anger, exaggerated startle response, poor concentration, suicidal thoughts, social isolation, depression, and hypervigilance.  The Veteran also reported that he feared losing control, had thoughts of hurting other people, and his impulse control was described as fair.  During the VA examinations, the following signs and symptoms were noted: recurrent, distressing dreams; intense psychological distress; efforts to avoid thoughts, feelings, or conversations; feelings of detachment or estrangement; restricted range of affect; sense of foreshortened future; difficulty falling or staying asleep, difficulty concentrating; hypervigilance; exaggerated startle response; intrusive memories; nightmares; flashbacks; difficulty recalling important details from trauma; and detachment.  Although the VA examiner assigned GAF scores of 55, the Veteran's VA physician diagnosed the Veteran with chronic, severe PTSD and predominantly assigned GAF scores of 45, which is indicative of major impairment in several areas such as work, family relations, judgment, thinking or mood.  

Additionally, the Veteran reported passive thoughts of suicide but also reported that his religious beliefs prevented him from committing suicide or even acting out towards others.  He also reported that the double antidepressants only helped keep his head above water.  He also indicated during the hearing that he heard voices during flashbacks and nightmares.  While he also reported during the hearing that he had panic attacks, he denied panic attacks upon VA examinations.  Both the VA treatment records and the VA examination reports have been considered and are found to be probative.  The VA examinations are adequate as they were based on a review of the history, a mental status examination and as sufficient information was provided so the Board can render an informed determination.  

The VA examiner in 2006 determined that the Veteran had deficiencies in most areas, however, following two subsequent examinations, only reduced reliability and productivity were found.  Upon reviewing the VA treatment records and the Veteran's testimony, a more severe disability picture is shown.  While the Veteran is not in school, there is impairment with respect to industrial pursuits as the Veteran has problems with motivation and concentration.  He also has reported that his wife sometimes perceives their relationship as distant thus demonstrating deficiencies with family relations.  He also has disturbances of mood manifested by depression for which he was prescribed double doses of anti depressants that the Veteran reported only resulted in him being able to keep his head above water.  In addition, suicidal thoughts have been shown during the claim period and he fears losing control and is assessed as having fair impulse control.  He also has difficulty in adapting to stressful circumstances as manifested by his avoidance of people other than his family.  Moreover, while he generally has a good relationship with his family, he has no friends.  Upon consideration of the foregoing, and resolving all doubt in the Veteran's favor, a 70 percent disability rating is warranted for the entire period of time covered by this claim.  

The Board, however, does not find that the Veteran's symptoms more nearly approximate total occupational and social impairment at any period of time that is covered by this claim.  SSA found that the Veteran was unable to work due to cerebella infarction.  As the SSA disability criteria are different from VA's and therefore the SSA determination is not controlling.  The evidence as a whole, as was discussed above, shows the severity of his condition is serious/severe.  While the Veteran has not worked in many years, and the Veteran's VA physician reported that he was unemployable due to his psychiatric disorder, the Veteran is not totally impaired socially.  He remains married and has a relationship with his wife and family members.  He also does not manifest such symptoms as gross impairment in thought processes and communication.  He was coherent in his examinations and able to communicate effectively with the examiner.  He also does not have persistent delusions or hallucinations.  While he reported people talking during his flashbacks and nightmares during the hearing, he has never reported to examiners that he has either hallucinations or delusions.  Nevertheless, the Veteran's report was considered in resolving doubt in his favor with respect to the 70 percent evaluation.  He has never reported nor has any clinical indicated that his behavior is grossly inappropriate and he has not been assessed as in persistent danger of hurting himself or others.  While he reported that he did have suicidal thoughts, he also indicated that he would not act on them and while he has thoughts of hurting others, he has not reported actually hurting someone.  He is able to maintain his personal hygiene and is oriented to time and place.  In addition, while memory loss has been noted, he did not report forgetting the names of close relatives, his own occupation or his own name.  The other psychiatric signs and symptoms and the severity thereof have been considered in resolving doubt in his favor with respect to the 70 percent evaluation.   Accordingly, the preponderance of the evidence is against finding that the Veteran is totally impaired occupationally and socially.  

The statements of the Veteran regarding his symptoms and the severity thereof are considered probative, competent and credible evidence and support a 70 percent evaluation.  The evidence as a whole, however, does not show total occupational and social impairment.  

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been clearly disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD is fully addressed by the rating criteria under which such disabilities are rated.  The Veteran's signs and symptoms as discussed above are contemplated by the rating criteria and the currently assigned rating.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

A letter dated in September 2007 apprised the Veteran of the information and evidence necessary to establish his claim for increased rating for PTSD.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes disability ratings and effective dates in the letter dated in September 2007.  Dingess/Hartman, 19 Vet. App. 473.  Accordingly, the duty to notify has been met.  

In July 2010, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA treatment records and Vet Center medical records were associated with the claims folder and the Veteran was accorded another VA examination on remand.  The VA examiner reviewed the history; conducted a thorough examination, which considered the Veteran's reported symptoms; and provided sufficient information such that the Board's determination is an informed one.  Accordingly, the examination was adequate.  In sum, the information requested by the Board was provided and there was substantial compliance with the Board's remand instructions.  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs have been obtained and associated with the claims file.  Private treatment records have also been associated with the claims folder.  The Veteran was afforded multiple VA examinations, the reports of which are of record.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD is granted for the entire period of time covered by this claim.  


REMAND

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record indicating he is unemployable due to his severe PTSD.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  While a VA physician has reported that the Veteran is unemployable due to PTSD, a rationale for the opinion has not been provided.

Moreover, the Veteran has not received Veterans Claims Assistance Act of 2000 (VCAA) notice.  In addition, he should be asked to complete a TDIU claim form so he can provide information concerning his employment, education, training, and other relevant factors.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Disabilities arising from a common etiology or single accident will be considered one disability for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Marginal employment shall not be considered substantially gainful employment and shall be deemed to exist when the veteran's annual income does not exceed the amount established by the Department of Commerce, Bureau of Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.

A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected psychiatric disorder.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from July 9, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for TDIU. 

Also, request that the Veteran complete and return a TDIU claim form.  

2.  The RO/AMC should obtain relevant VA medical records and Vet Center records pertaining to the Veteran dating from July 9, 2010.  

3.  Thereafter, the AMC/RO is requested to schedule the Veteran for an appropriate examination(s) to assess his ability/inability to work based on his service-connected PTSD.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand.  This should be indicated in the VA examination report.  All necessary tests should be conducted and the VA examiner should review the results of any testing prior to completion of the report.  

The VA examiner is requested to indicate the impact of the service-connected PTSD on the Veteran's ability to obtain and retain employment.  In other words, is it at least as likely as not that the Veteran is unable to obtain or retain substantially gainful employment due solely to his service-connected PTSD taking into consideration his previous work experience but not his age and nonservice-connected disabilities.  The VA examiner should provide a complete rationale for all conclusions reached.   

4.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).
Department of Veterans Affairs


